Exhibit 10.2

Summary of the agreement among Chicago Mercantile Exchange Inc. and Terrence A.
Duffy, effective as of June 6, 2007

On June 6, 2007, in recognition of the services that Terrence A. Duffy provides
as the Executive Chairman of Chicago Mercantile Exchange Holdings Inc., which is
now named CME Group (the “Company”), the Compensation Committee of the Board of
Directors of the Company authorized management, subject to annual review by the
Committee, to self-insure the supplemental life and long-term disability
coverage amounts necessary to provide Mr. Duffy with the same level of life and
long-term disability coverage generally provided to employees of Chicago
Mercantile Exchange Inc. under the Company’s group life and long-term disability
policies. The Committee also authorized the Company to gross up the self-insured
supplemental life insurance amount to account for any taxes on such amount owed
by Mr. Duffy’s beneficiaries. Pursuant to this agreement, Mr. Duffy would be
entitled to disability insurance benefits based on two-thirds of base pay and
life insurance benefits based on three times base pay.